Citation Nr: 0817968	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for syringomyelia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1959 to 
March 1961.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
service connection.  


FINDING OF FACT

The veteran's current disability of syringomyelia had its 
onset during service.  


CONCLUSION OF LAW

The criteria for service connection for syringomyelia have 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).   
Here, there is conflicting evidence with respect to each 
point.  Resolving reasonable doubt in favor of the veteran, 
the veteran's claim must be granted.  

A.  A current disability of syringomyelia exists 

The veteran was given a post-operative diagnosis of 
syringomyelia in 1982.  See December 1983 Certificate of 
Attending Physician by Dr. L; May 1987 compensation and 
pension (C&P) examination report; March 2001 letter from VA 
Dr. A.; January 2006 report from VA Dr. A.  He has also been 
diagnosed with spinal cord ependymoma.  March 2001 letter 
from VA Dr. A. (spinal cord ependymoma); December 2004 C&P 
exam (conus medullaris ependymoma);   January 2006 report 
from VA Dr. A. (neoplastic lesion in the conus medullaris is 
an  ependymoma that recurred).  

The December 2004 C&P examiner determined that the veteran 
was misdiagnosed with syringomyelia.  His entire explanation 
is as follows:  "The previously diagnosed of syringomyelia 
[sic] was erroneously established and at present and in the 
past in my opinion most likely represent[s] the cystic 
component of the ependymoma reported on repeated occasions on 
the imaging diagnostic studies performed."  He did not 
identify in that explanation which imaging diagnostic studies 
he was relying on, although he had previously noted that a 
2003 MRI revealed a tumoral growth but no syringe or 
syringomyelia and he had pointed out that an October 2004 MRI 
noted a cystic component.  He did not, however, explain why 
what he was looking at on the MRI was more likely the cystic 
component of ependymoma rather than syringomyelia.  He merely 
gave his opinion that it was so.    

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  All of the 
medical professionals were competent to provide the reports 
cited above.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements, or opinions).  During the years since 
active service, three different examiners have diagnosed the 
veteran with syringomyelia.  Only the December 2004 C&P 
examiner provided an opinion that syringomyelia was 
misdiagnosed.  While that examiner is competent to provide 
his medical opinion, because the report is not supported with 
a complete rationale  and conflicts with the other competent 
medical evidence of record, the Board assigns less weight to 
the December 2004 C&P examiner's diagnosis that the veteran 
has not had syringomyelia.  As a result, the evidence 
establishes a current diagnosis of syringomyelia.  

B.  The spinal cord was injured during service

There is also conflicting evidence whether the veteran 
incurred a spinal cord injury during service.  There are no 
service medical records showing treatment for a spinal cord 
injury.  Nor is there any notation of a spinal cord condition 
or any kind of cyst of the spinal cord upon separation from 
service.  

But a veteran is not limited to contemporaneous evidence to 
establish that a disease or injury was incurred during 
service.  A service connection claim is considered on the 
basis of the places, types and circumstances of a veteran's 
service as shown by service records, the official history of 
each organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  In particular, when a disease is diagnosed after 
service, inservice incurrence can be established when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  And due consideration must be given to VA's 
policy to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

The December 2004 C&P examiner pointed out the absence of a 
persistent cyst on the back upon separation and the lack of 
neurological complaints at that examination.  He noted that 
the separation physical examination showed only a history of 
lumbar strain in 1961.  The examiner pointed out that the 
veteran worked for 14 years after service without filing a 
claim and with no medical evidence of neurological symptoms 
before being diagnosed with lumbosacral myositis in 1975.  He 
noted that the veteran was not diagnosed with a spinal cord 
tumor until 1981.  Based on this history, the December 2004 
C&P examiner concluded that the veteran's spinal cord 
condition had its onset on or around 1981, well after his 
discharge from service in March 1961.  

On the other hand, in Dr. A.'s January 2006 report, that 
examiner concluded that the veteran's syringomyelia had its 
onset during his active military service, but was not 
discovered until 1981.  Dr. A. based his conclusion, in part, 
on the inservice medical records that reflect the veteran had 
an injury where he fell and struck his head and thereafter 
had unexplained foot problems and recurrent back problems.  
There are many treatment records to support Dr. A.'s report.  

The service medical records show that on September 1, 1959, 
the veteran fell and struck his head, without losing 
consciousness.  Three weeks later, he sought medical 
treatment, complaining of headaches, and was diagnosed with 
post-traumatic ache.  The following week, he complained of 
headaches, myalgia, and fever.  

In November 1959, he was treated for pain in his right foot 
of ten days duration which had not been helped much with an 
ace bandage.  He was treated symptomatically and given a 
deferred diagnosis.  In December 1959, he was referred to the 
orthopedic clinic for treatment of the right foot.  In 
January 1960, the orthopedic clinic again treated the 
veteran's right foot symptoms.  X-rays taken in February 1960 
were negative, so the orthopedic clinic examiner prescribed a 
wedge for his shoe.  In April 1960, he was treated 
symptomatically for right foot pain.  When the veteran sought 
treatment in June 1960 about the pain in his right foot, he 
was sent to a podiatry clinic.  The podiatry clinic examiner 
recorded that the veteran had full motion of the foot, but 
that pain was produced with a combination of dorsiflexion and 
eversion.  He  noted that there was an enlargement of the 
tubercle clinically, which the veteran stated began just 
after the pain eight months prior.  He suggested that there 
might have been some impingement of structures above the 
tuberosity of the right heel and ordered X-rays.  The 
June 1960 X-rays showed no significant abnormalities and the 
podiatry clinic examiner recorded that it was difficult to 
get true symptomatology from the veteran.  He noted that it 
was possible there was a shoe irritation due to prominence of 
a calcaneal tubercle.  He prescribed a rubber pad to 
alleviate any shoe pressure.  In July 1960, the veteran 
reported no relief from the foam pad and the July 1960 X-rays 
showed no remarkable changes from the June X-rays.  

In September 1960, the examiner at the orthopedic clinic 
determined that surgery for the right foot was not necessary 
and recorded that there was no apparent cause for the pain or 
alleged radiation of pain and weakness in the extremity.  He 
recommended that the veteran wear low quarters boots.  In 
November 1960, the podiatry clinic noted that the veteran had 
been comfortable with the low quarters boots and prescribed 
that he wear low quarters boots permanently.  

The veteran's complaints of back pain began in August 1960, 
after picking up his foot locker.  He was prescribed heat and 
massage.  In November 1960, he complained of pain in the back 
when bending or stooping.  He had no limitation of motion or 
muscle spasm.  Straight leg raises were negative and he had 
no sensory loss found in the lower extremities.  Lumbar X-
rays in November 1960 revealed no significant abnormalities.  
In December 1960, the veteran was again treated for low back 
pain.  In January 1961, the orthopedic examiner noted that he 
had persistent low back pain with radiation into both legs 
and sent him for a surgical consult.  He was hospitalized for 
three weeks at the U.S. Army Hospital at Fort George Mead due 
to his back pain.  In February 1961, his report of physical 
condition noted that he was unfit for full duty due to acute 
lumbosacral strain.  The condition was determined to be 
temporary and the limitations on his duty (no running, 
jumping, marching, lifting over 20 pounds, KP or guard duty) 
were to be automatically lifted as of March 1961.  The 
veteran was also to report back to the nearest medical 
officer in March 1961 for further evaluation.  That follow-up 
evaluation was not conducted.  

Instead, in March 1961, the veteran was discharged.  He noted 
on his report of medical history that he was in good health 
except for pain in his back.  He also noted that he had 
frequent or severe headaches and had worn a back brace or 
back support.  The examiner noted that the veteran had had 
occasional pain in the right foot and also low back pain.  
The examiner noted that the veteran had been hospitalized for 
three weeks for low back pain and that he did not wear 
support for his back at the time of discharge.  He pointed 
out that the X-rays of the lumbosacral spine and right foot 
were negative.  The examiner also noted that the veteran had 
mild headaches at times.  In the March 1961 report of medical 
examination, the examiner determined that the veteran's feet, 
lower extremities, spine and other musculoskeletal were 
normal.  In the portion of the report for notes and 
significant history, the examiner recorded that the veteran 
had been hospitalized 2 months previously for low back pain 
and had a temporary profile which had now expired.  He found 
no defects or diagnoses and found the veteran qualified for 
separation.  

In his January 2006 report, Dr. A. provided an opinion that 
these medical treatment records show that for five months 
after the veteran's injury where he struck his head, the 
examiners were not sure about a diagnosis.  Dr. A. noted that 
the veteran was reporting weakness and radiating pain in his 
right extremity, but the examiners focused only on muscles 
and bones rather than considering a spinal cord problem or a 
condition of the entire musculoskeletal system.  In his 
opinion, the diagnosis of acute lumbosacral strain was not a 
proper diagnosis. 

Dr. A. explained that trauma to the spinal cord, as well as 
congenital developmental problems, may result in 
syringomyelia, and that medical studies have demonstrated a 
link between a traumatic event such as the fall the veteran 
sustained during service and syringomyelia.  Dr. A. pointed 
out that the condition may lie dormant and undetected for 
months or years until a symptom or variety of symptoms become 
bothersome enough to warrant medical attention.  Here, the 
veteran had continuous symptoms since his injury during 
service.  

According to Dr. A., the stages of syringomyelia would have 
been diagnosed closer to the inservice injury if more 
sophisticated tests, such as myelography, a lateral 
tomography, had been performed back in the 1960s or 1970s.  
When a myelogram was conducted in 1981, it revealed a 
blockage at T-12 level and a laminectomy was performed of T-
10 to L11.  Dr. A. noted that this was in the same area where 
the initial trauma occurred.  He concluded that 
syringomyelia, being a progressive disease, had its onset 
while the veteran was in military service, but it was not 
diagnosed until 1981.  

As in part A of this decision, above, the record contains 
conflicting competent medical evidence concerning the onset 
of the veteran's spinal cord condition.  In weighing the 
relative probative value of the reports on the issue of 
inservice injury to the spinal cord, the Board notes that the 
December 2004 C&P examiner addressed the veteran's inservice 
medical records in one sentence:  "Review of service medical 
record particularly the separation physical examination show 
a history of lumbar strain in 1961, but no persistent cyst on 
to the back upon separation and no neurological complaints."  
But the service medical records reveal frequent complaints of 
weakness in the right lower extremity and the separation 
examination notes that the veteran was still experiencing 
back pain and foot pain at time of separation.  

As for the January 2006 report by Dr. A., other than the 
statement that the veteran has experienced the same symptoms 
since service, he does not address the lack of medical 
records after service, except to note the veteran's 
explanation that he erroneously believed he was not entitled 
to medical treatment at a VA facility, so he never sought 
treatment of his symptoms.  Moreover, Dr. A.'s report at 
times uses language of possibilities rather than definite 
statements.  Yet, he did conclude definitely that the 
veteran's syringomyelia has its onset during service and he 
provided an extensive rationale for his opinion.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Given the conflicting evidence, the Board finds 
that the veteran incurred a spinal cord injury during 
service. 

C.  There is a relationship between the inservice injury and 
the current syringomyelia disability

As with the first and second requirements for establishing 
entitlement to service connection, there is conflicting 
evidence in the record as to whether the veteran's current 
syringomyelia is related to his inservice spinal cord injury.  
Not surprisingly, the December 2004 C&P examiner, who 
determined that the veteran's spinal cord condition did not 
have its onset until 1981 and who determined that he was 
misdiagnosed with syringomyelia, does not find a connection 
between the veteran's current spinal cord condition and his 
active military service.  

And Dr. A., who determined that the veteran's syringomyelia 
had its onset during service, provided a positive nexus 
opinion, albeit with some qualifying language that needs to 
be addressed.  In the final paragraph of the report, Dr. A. 
stated that knowing the facts (of the veteran's medical 
history) and the poor way the veteran's case was medically 
handled from 1959 through 1961 and during the years following 
service, it was not possible to state that the veteran had 
syringomyelia until 1981, but also, no one could affirm that 
he did not have it.  This fact definitely states at least as 
likely as not for syringomyelia or a reasonable doubt in 
favor of the veteran. 

The Board interprets these statements in light of Dr. A.'s 
previous explanations to mean that prior to 1981, no one had 
diagnosed syringomyelia because no one had focused on the 
spinal cord, but neither had there been a medical opinion 
during the period prior to 1981 that had ruled out that 
spinal cord condition.  As a result, given the history 
discussed in part B of this decision, above, it was at least 
as likely as not that the veteran's syringomyelia began 
during service, and at a minimum, resolving reasonable doubt 
in favor of the veteran, there is a positive nexus between 
his current syringomyelia and the inservice spinal cord 
injury.  

Notwithstanding Dr. A.'s less than direct opinion, in light 
of the Board's findings that the veteran has a current 
diagnosis of syringomyelia and that syringomyelia had its 
onset during service, the Board also finds that there is a 
relationship between the current diagnosis and the inservice 
injury.  Accordingly, service connection for syringomyelia is 
granted. 

D.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159.  Any 
errors in this regard are harmless because the veteran's 
claim for service connection has been granted in full.  Thus, 
the purposes for the notification and assistance have been 
met.   


ORDER

Service connection for syringomyelia is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


